UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-1108


VALLEY CAMP COAL COMPANY,

                Petitioner,

          v.

FENTON HILL; DIRECTOR, OFFICE OF WORKERS’           COMPENSATION
PROGRAMS, UNITED STATES DEPARTMENT OF LABOR,

                Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(12-0112-BLA)


Submitted:   July 26, 2013                   Decided:   August 8, 2013


Before AGEE, FLOYD, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


William S. Mattingly, Christopher M. Green, JACKSON KELLY PLLC,
Morgantown, West Virginia, for Petitioner.      Sandra M. Fogel,
CULLEY & WISSORE, Carbondale, Illinois, for Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Valley Camp Coal Company seeks review of the Benefits

Review Board’s decision and order affirming the administrative

law judge’s award of black lung benefits pursuant to 30 U.S.C.

§§ 901-945 (2006).         Our review of the record discloses that the

Board’s    decision      is   based   upon    substantial      evidence       and   is

without reversible error.          Accordingly, we deny the petition for

review for the reasons stated by the Board.                    Valley Camp Coal

Co.   v.   Hill,   No.     12-0112-BLA       (B.R.B.    Nov.   26,     2012).       We

dispense    with    oral      argument   because        the    facts    and     legal

contentions   are     adequately      presented    in    the   materials      before

this court and argument would not aid the decisional process.



                                                                 PETITION DENIED




                                         2